Civil action to recover for personal injury.
Plaintiff in her complaint alleges that, while as a passenger in the act of boarding a bus of corporate defendant for transportation to Charlotte, she was injured as the proximate result of the negligence of defendants in closing the door of the bus. Defendants in answer filed deny the material allegations of the complaint, and plead contributory negligence of plaintiff.
In the trial court the case was submitted to the jury upon issues as to negligence, contributory negligence, and damages. The jury for its verdict answered the issue as to negligence of defendants in the negative. From judgment thereon in favor of defendants, plaintiff appeals to Supreme Court and assigns error.
Careful consideration of exceptive assignments brought forward in brief of plaintiff fails to reveal error. Hence, the judgment below is
Affirmed.